COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-505-CR
  
  
  
EX PARTE RUBBIN STAPP                                                      APPELLANT
  
 
 
   
------------
 
FROM THE 97TH DISTRICT COURT OF 
MONTAGUE COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        Rubbin 
Stapp attempts to appeal the trial court’s denial of his petition for writ of 
habeas corpus.  We will dismiss for want of jurisdiction.
        The 
trial court denied Appellant’s petition for writ of habeus corpus on September 
9, 2004.  Thus, his notice of appeal was due in the trial court on October 
11, 2004.  See Tex. R. App. 
P. 26.2(a)(1).  To date, no notice of appeal has been filed in the 
trial court.
        Instead, 
Appellant filed a notice of appeal in this court. On October 28, 2004, we 
notified Appellant that we were concerned that we may not have jurisdiction over 
this appeal because the notice was not timely filed in the trial court.  We 
further notified Appellant that this appeal may be dismissed for want of 
jurisdiction unless Appellant or any party desiring to continue the appeal filed 
a response showing grounds for continuing the appeal.  No response has been 
filed.
        A 
notice of appeal that complies with the requirements of the appellate rules is 
essential to vest the court of appeals with jurisdiction over the appeal.  Slaton 
v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Ex parte Gibbons,
992 S.W.2d 707, 708 (Tex. App.—Waco 1999, pet. ref’d).  Rule 25.2(c)(1) 
requires a defendant to file the notice of appeal with the trial court clerk, 
not with the court of appeals.  See Tex. R. App. P. 25.2(c)(1).
        Appellant’s 
notice of appeal filed in the wrong court does not comply with the appellate 
rules.  Therefore, we dismiss the appeal for want of jurisdiction.
  
  
                                                          PER 
CURIAM
     
 
PANEL D:   GARDNER, 
WALKER, and McCOY, JJ.
 
 
DO NOT PUBLISH
Tex. R. 
App. P. 47.2(b)
 
DELIVERED: December 9, 2004


NOTES
1.  See
Tex. R. App. P. 47.4.